Case 18-08199-JMC-7A            Doc 18     Filed 01/25/19    EOD 01/25/19 13:37:34         Pg 1 of 2



                            UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION
IN RE:
                                               )
RUSSELL, MICHAEL                               )       CASE NO. 18-08199-JMC-7
RUSSELL, KRISTIAN                              )
                                               )
                         Debtors.              )

                           NOTICE OF POSSIBLE ASSETS AND
                        NOTICE OF ABANDONMENT OF PROPERTY

          Paul D. Gresk, in his capacity as the Chapter 7 trustee of this bankruptcy proceeding,
hereby notifies the Court that there are possible assets in this case, administration of which may
result in a dividend to creditors. The Clerk’s office is requested to issue a Notice of Last Day to
File Claims pursuant to Bankruptcy Rule 3002 (c) (5).


          NOTICE IS HEREBY GIVEN that all scheduled assets will be abandoned from the
estate EXCEPT Debtor’s nonexempt interest in 299/365ths of their FY 2018 federal and
state tax refunds and 25% of wages due and owing to them on the date of their bankruptcy
filing.


DATE: 1/25/2019                                /s/ Paul D. Gresk
                                               Paul D. Gresk, the Chapter 7 trustee
                                               150 East 10th Street
                                               Indianapolis, IN 46204
                                               Phone: (317)237-0640
                                               Fax: (317)237-7912
                                               Email: bankruptcy@gslawindy.com
Case 18-08199-JMC-7A          Doc 18     Filed 01/25/19     EOD 01/25/19 13:37:34         Pg 2 of 2




                                 CERTIFICATE OF SERVICE

       I hereby certify that a copy of this foregoing pleading has been served upon the below

listed parties by either electronic mail and/or U.S. mail, postage prepaid on the date upon filing

with the United States Bankruptcy Court.


                                   Michael & Kristian Russell
                                   8410 Country Meadow Drive
                                      Indianapolis, IN 46234

                                           U.S. Trustee
                                  ustpregion10.in.ecf@usdoj.gov


                                              /s/ Paul D. Gresk
                                              Paul D. Gresk
